Citation Nr: 1549418	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Erdheim, Rachel


INTRODUCTION

The Veteran had active duty service from October 1976 to October 1979.

This matter came to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied the Veteran's claim for a TDIU in October 2013.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in February 2014, the Court vacated the Board's October 2013 denial and remanded this matter to the Board for compliance with the instructions included in the February 2014 Joint Motion for Vacatur and Remand (Joint Motion).  In July 2014, the Board remanded the claim for additional development.

As will be discussed below, the directives of the remand were not successfully completed.  Accordingly, the Board finds that VA has not substantially complied with the Board's remands with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this claim in July 2014.  Unfortunately, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall, at 271.

The Veteran is seeking entitlement to a TDIU.  In July 2014, the Board remanded the claim in order to obtain a VA opinion as to whether the Veteran's service-connected disabilities precluded employment.  In particular, the Board requested that the VA opinion take into consideration whether the Veteran has the education, experience and the ability to adapt to substantially gainful sedentary employment, an issue identified in the Joint Motion.  Such opinion was not obtained on remand.  Therefore, a remand for a new VA examination and opinion should be obtained.

In that regard, in the interim period, the Veteran has been granted service connection for radiculopathy of the right and left lower extremities, each rated as 10 percent disabling.  Thus, since September 13, 2014, the Veteran has been in receipt of a 60 percent rating.  Because the Veteran's service-connected disabilities, lumbar spondylosis with degenerative disc disease and radiculopathy of the right and left lower extremities, degenerative joint disease of the right hip, osteoarthritis of the left hip, and degenerative changes of the pubic symphysis, stem from the same in-service December 1977 injury, the combined 60 percent rating meets the schedular criteria for a TDIU since September 13, 2014.  Prior to that time period, a TDIU would be available only on an extraschedular basis.  38 C.F.R. § 4.16.

With regard to the Veteran's claim for a TDIU, the Board notes that the Veteran retired from his position as a mail handler in August 2009.  In July 2009, the Veteran's employer determined that no accommodations could be made for the Veteran's disability, and that reassignment was not possible due to lack of available positions.

The Veteran has consistently reported, including on 2010 VA examinations, that prolonged sitting or standing, or repetitive activities such as walking, aggravates his back pain.  On May 2010 VA examination, the Veteran reported that he could walk for less than 15 minutes or 50 feet before he experienced severe back and hip pain.  Physical examination showed that the Veteran magnified his symptoms, as he would not allow any motion of the hip on examination but was able to flex the hip to 90 degrees when he sat on the examination table.  An April 2010 private record also demonstrated that the Veteran allowed no passive motion of the hip on examination, but was able to flex the hip to at least 45 degrees when getting up from the examination.

The Veteran argues that prior to his 2009 retirement, he was forced to take a large amount of leave due to his back disability.  However, private medical records reflect that in April 2009, the Veteran had surgery to remove a renal mass.  He had taken two months of leave for that surgery.  In May 2009, he was on leave once again and was seeking treatment for his lumbar spine and hip disabilities.  He reported that he was eligible for full retirement in 2012 but elected to retire early.  He reported that he had had minimal back and hip pain when he was off of work for surgery.  It was noted that his symptoms would wax and wane.  He was not expected to make a full recovery, but would continue to intermittently experience problems with lifting and standing for prolonged periods of time.

In July 2010, a VA examiner determined that the Veteran's report of pain was somewhat out of proportion to his physical findings.  The Veteran appeared diffusely tender on examination, and would allow very limited range of motion of the spine and hips.  While he was unable to perform physical employment, he would be able to complete sedentary work.

In March 2014, the Veteran's private physician summarized previous records beginning in 2004, noting that the Veteran had been consistently shown to have pain when sitting or standing for long periods of time.

On September 2014 VA examination, following remand by the Board, a VA examiner stated that the conflicting medical evidence had been reviewed, and that with regard to the effect on the Veteran's pain after prolonged sitting on his employability, the examiner could only speculate, as the Veteran was able to sit without pain in his examination room.  The examiner had little doubt that the Veteran had such pains after being in one position for a while.  Whether that made him unemployable, he could not say.  There would certainly be work that he could do where he could simply make sure that he moved with enough frequency to avoid that noted symptom.

In August 2015, an occupational specialist interviewed the Veteran and reviewed his claims file, concluding that it was at least as likely as not that the Veteran's service-connected disabilities precluded employment.  That opinion was based upon the symptoms as noted above, notably the Veteran's report that sitting or standing for prolonged periods of time caused pain and numbness, and that he was unable to lift or carry objects.  It was noted that the Veteran's previous position as mail handler was classified as "light work," and that such included frequent standing and walking.  It was concluded that the Veteran did not possess transferable skills for sedentary occupations.

Upon review of the record, the Board finds that an opinion must be obtained with regard to whether the Veteran has the education, experience and the ability to adapt to substantially gainful sedentary employment, as was requested on two previous Board remands.  Moreover, further discussion is necessary as to whether the Veteran's major symptom of increased pain on prolonged sitting, standing, or walking, and trouble lifting objects, prevents him from maintaining gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, preferably by an examiner with knowledge of the field of vocational rehabilitation, to determine the impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.  

After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability or greater) that the Veteran's service-connected disabilities (lumbar spondylosis with degenerative disc disease, radiculopathy of the right and left lower extremities, degenerative joint disease of the right hip, osteoarthritis of the left hip, and degenerative changes of the pubic symphysis) precludes employment consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  The examiner should set forth a rationale for the conclusions reached.


The Board is particularly interested in whether the Veteran has the education, experience and the ability to adapt to substantially gainful sedentary employment. 

It is important that the examiner also discuss the Veteran's consistent reports of being unable to sit or stand for prolonged periods of time, or carry objects, and whether those limitations would preclude at least sedentary employment.

2.  The RO should then again refer the claim for extraschedular consideration for the period of time prior to September 13, 2014.  

3.  The, readjudicate the claim for a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




